DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a reply to the application filed on 03/02/2020, in which, claim(s) 1-20 are pending. Claim(s) 1, 13 and 17 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2020, 06/15/2020, and 10/23/2020, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Drawings
The drawings filed on 03/02/2020 are accepted by The Examiner.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
Claim 1 (line 13) and claim 4 (line 2) limitation “the second client content rights data” should be “the second [[client]] content rights data” since the term “second content rights data” is previously mentioned in claim 1.
Claim 1 (line 14) limitation “the second hash key” should be “a second hash key” since the term “second hash key” is mentioned the very first time in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 1 recites "A system comprising, a processor; and a memory”. The claimed system lacks a structural component because the processor and the memory can be implemented as software only ([0077], “the terms "component," "module," "system" and the like are likewise intended to refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution”). Therefore, claim 1 is directed to non-statutory subject matter for lack of a hardware component. The Examiner respectfully suggests that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101 such as “a hardware processor” or “a hardware memory”. 
Dependent claims 2-12 don't cure the deficiency of claim 1 and are rejected under 35 U.S.C.  101 for their dependency upon claim 1. 
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 17 is non-statutory under the most recent interpretation of the Interim Guidelines regarding 35 U.S.C.101 because: the machine-readable storage media claimed is not positively disclosed in the specification as a statutory only embodiment. ([0071], “a variety of machine/computer-readable media and can be any available media that can be accessed by computer”). When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. (See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) transitory embodiments are not directed to statutory subject matter, further see MPEP 2106). Examiner suggests amending the claim to include “non-transitory machine-readable storage media” consistent with the OG notice (2/23/2010, 1351 OG 212, http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20) concerning “Subject Matter Eligibility of Computer Readable Media”.
Dependent claims 18-20 don't cure the deficiency of claim 17 and are rejected under 35 U.S.C. 101 for their dependency upon claim 17.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
          Claims 1-20 of Patent 10,616,227.


Patent application No. US 10,616,227 (15/194,969)  
Instant Application No.(16/806,019) 
Claim 1. A method comprising: 
maintaining, by a system comprising a processor, respective content rights data in association with a plurality of data items, wherein the data items are user interface elements that respectively represent associated media content items; 

receiving, by the system, a client request for a data item of the plurality of data items, in which the request is from a client device and includes client content rights data, and the request is associated with generation of a content menu in a user interface on the client device; 
determining, by the system based on the client content rights data, whether the content rights data maintained in association with the data item indicates that an associated media content item represented by the data item is authorized for the client device, wherein the determining comprises: 
identifying a current geographic location of the client device, 
identifying a brand of the associated media content item, and 

in response to determining that the content rights data maintained in association with the data item indicates that the associated media content item is authorized for the client device, transmitting, by the system, a first message to the client device, wherein the first message comprises the data item and initiates the client device to render the content menu of the user interface with the data item being selectable on the content menu; and 
in response to determining that the content rights data maintained in association with the data item indicates that the associated media content item is not authorized for the client device, transmitting, by the system, a second message to the client device, wherein the second message initiates the client device to render the content menu of the user interface where the data item is not presented in the content menu of the user interface.  


maintaining, by a system comprising a processor, a cache, the maintaining comprising storing a data item in the cache at a cache location based on a data item identifier of the data and first content rights data associated with the data item; 


receiving, a request for the data item, the request comprising the data item identifier, and the request associated with a token comprising second content rights data; and 

















in response to the request, computing a hash key based upon the data item identifier and at least part of the second content rights data, looking for the data item in the cache based on the hash key, and if found, returning the data item.  










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2015/0254344 A1) in view of Jeff Hunter (US 2014/0006951 A1).
Regarding Claim 1, Kulkarni discloses
caching a data item at a cache location in a cache data structure ([0051], “cache based multimedia content search”, [0129], “database caching”), in which the cache location is based on an identifier of the data item and first content rights data associated with the data item ([0066], “FIG. 2A illustrates a reference media database generation process”, “The set of reference signatures 2041, 2042, . . . 204M created by the video fingerprinting function 203 is organized by database generation function 206 into a reference database 208. This set of reference signatures is indexed by the generated hashing data”, based on “multimedia identifiers”, [0081], “using metadata…that identify the TV channel associated with this reference multimedia”, as first content rights data); 
receiving a request for the data item, in which the request comprises request data comprising the identifier of the data item ([0067], “A user requests identification of an unknown multimedia clip…as a query multimedia clip”, [0068], “includes a multimedia identifier”, [0123], “new multimedia search request”);  
determining a hash key based on the data item identifier; accessing the cache data structure based on the second hash key to attempt to locate the data item ([0147], “calculates a hash key for the query using a predetermined hashing function that operates on the query signatures”, [0067], “to generate query signatures, (second) hash data, and associated metadata, known collectively as a query fingerprint 224, for the unknown multimedia clip”, [0068], “The hash data associated with each query signature”, [0069], “includes a multimedia identifier for the similar reference multimedia clip”); and 
in response to the accessing, determining that the data item is found at the cache location via the second hash key, and returning the data item from the cache location in response to the request ([0070], “signature correlation procedure 252 is repeated for all clips in the top clips list 244, to produce a list of matching reference videos”, Fig. 2E, block 254, “Found multimedia clips”, [0147], “If the hash key is found in the look-up table, the server returns the results from the look-up table”).  
Kulkarni does not explicitly teach but Hunter teaches the request comprises second content rights data ([0394], “A certificate or token is checked before request is sent to the provider 2014 in order to determine, for example, whether the user has the requisite access right (of the content)”),
Kulkarni and Hunter are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a hash key based on the data item identifier (as disclosed by Kulkarni) and second content rights data from the request (as taught by Hunter). The motivation/suggestion would have been to 

Regarding Claim 2, the combined teaching of Kulkarni and Hunter teaches wherein the accessing further comprises evaluating time information associated with the content rights data with respect to a time of the request (Kulkarni, [0069], “a particular time segment”).

Regarding Claim 3, the combined teaching of Kulkarni and Hunter teaches wherein the request data comprises an authorization token (Hunter, [0386], “Upon the (authorized) user selecting an item of media content… the user request (comprising media content identification data)”, [0394], “A certificate or (an accompanying) token”).

Regarding Claim 4, the combined teaching of Kulkarni and Hunter teaches wherein the request comprises a message, and wherein the second client content rights data is received in an authorization token associated with the message (Hunter, [0394], “A certificate or token is checked before request is sent to the provider 2014 in order to determine, for example, whether the user has the requisite access right (of the content)”).
  
Regarding Claim 5, the combined teaching of Kulkarni and Hunter teaches wherein the caching the data item comprises obtaining the data item from at least one data store (Kulkarni, [0003], “a multimedia sequence database”, [0051], “cache based multimedia content search”).  

Regarding Claim 6, the combined teaching of Kulkarni and Hunter teaches wherein the first content rights data comprises a territory constraint (Hunter, [0147], “location-based services (such as news and weather, on-demand content or targeted advertising) which may determine what content should be displayed and accessible to the user in dependence on the location of the media client”).

Regarding Claim 7, the combined teaching of Kulkarni and Hunter teaches wherein the first content rights data comprises a brand constraint (Kulkarni, [0081], “using metadata…that identify the TV channel (as a brand) associated with this reference multimedia”).  

Regarding Claim 8, the combined teaching of Kulkarni and Hunter teaches wherein the first content rights data comprises a channel constraint (Kulkarni, [0081], “using metadata…that identify the TV channel associated with this reference multimedia”).  

Regarding Claim 9, the combined teaching of Kulkarni and Hunter teaches wherein the request data is associated with device data (Hunter, [0466], “the media client device 130 requests the requested item of media content”), and wherein the first content rights data comprises an agent constraint (Kulkarni, [0081], “using 

Regarding Claim 10, the combined teaching of Kulkarni and Hunter teaches wherein the first content rights data comprises a commences constraint (Kulkarni, [0075], “the signature records corresponding to a multimedia identification (id), from a starting playout time to an ending playout time”).  

Regarding Claim 11, the combined teaching of Kulkarni and Hunter teaches wherein the first content rights data comprises a ceases constraint (Kulkarni, [0075], “the signature records corresponding to a multimedia identification (id), from a starting playout time to an ending playout time”).  

Regarding Claim 12, the combined teaching of Kulkarni and Hunter teaches wherein the operations further comprise receiving the first content rights data in a message header and receiving content of the data item and the data item identifier in a message body (Hunter, [0355], “media content providers (as the writer) CP 116, 118 provide media content variously over the DTT network 124 and/or the IP network 134 to the media client device STB 130”, “The STB 130 receives a metadata feed from the CCO/MAS server 128 and renders a resulting EPG 1010 (as the message) to present to the user a selection of the available media content arranged, for example, as `channels` 1012 and according to transmission time and sequence (as the 

Regarding Claim 13, Kulkarni discloses
maintaining, by a system comprising a processor, a cache, the maintaining comprising storing a data item in the cache at a cache location ([0051], “cache based multimedia content search”, [0129], “database caching”) based on a data item identifier of the data and first content rights data associated with the data item (Kulkarni, [0066], “FIG. 2A illustrates a reference media database generation process”, “The set of reference signatures 2041, 2042, . . . 204M created by the video fingerprinting function 203 is organized by database generation function 206 into a reference database 208. This set of reference signatures is indexed by the generated hashing data”, based on “multimedia identifiers”, [0081], “using metadata…that identify the TV channel associated with this reference multimedia”);
receiving, a request for the data item, the request comprising the data item identifier ([0067], “A user requests identification of an unknown multimedia clip…as a query multimedia clip”, [0068], “includes a multimedia identifier”, [0123], “new multimedia search request”);  
in response to the request, computing a hash key based upon the data item identifier, looking for the data item in the cache based on the hash key, and if found, returning the data item ([0147], “calculates a hash key for the query using a predetermined hashing function that operates on the query signatures”, [0067], “to generate query signatures, (second) hash data, and associated metadata, known 
Kulkarni does not explicitly teach but Hunter teaches the request associated with a token comprising second content rights data ([0394], “A certificate or token is checked before request is sent to the provider 2014 in order to determine, for example, whether the user has the requisite access right (of the content)”),
Kulkarni and Hunter are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a hash key based on the data item identifier (as disclosed by Kulkarni) and second content rights data from the request (as taught by Hunter). The motivation/suggestion would have been to improve technical integrity and security by determining whether the user has the requisite access right of the content (Hunter, [0394]).

Regarding Claim 14, the combined teaching of Kulkarni and Hunter teaches wherein if the data item is not found in the cache, querying for the data item in a data store (Kulkarni, [0127], “If a match is not found, or if certain criteria is not met, for example, confidence in the detected match is less than a predetermined threshold or the length of the match found is less than another predetermined threshold, this multimedia identification query is sent on to the next tier”, [0128], “determines if there is a match or no match as determined at third tier function unit 1218 and the results 1220 using at least part of the second content rights data as one or more query parameters (Hunter, [0394], “A certificate or token is checked before request is sent to the provider 2014 in order to determine, for example, whether the user has the requisite access right (of the content)”).    

Regarding Claim 15, the combined teaching of Kulkarni and Hunter teaches wherein the first content rights data comprises at least one of: a territory constraint, a brand constraint, a channel constraint or an agent constraint (Kulkarni, [0081], “using metadata…that identify the TV channel associated with this reference multimedia”).    

Regarding Claim 16, the combined teaching of Kulkarni and Hunter teaches wherein the first content rights data comprises at least one of: a commences constraint or ceases constraint (Kulkarni, [0075], “the signature records corresponding to a multimedia identification (id), from a starting playout time to an ending playout time”).  

Regarding Claim 17, Kulkarni discloses
determining a first hash value that is based on an identifier of a data item representing a media content user interface element, and based on first content rights data associated with the data item; storing the data item in a cache at a cache location determined by the first hash value ([0066], “FIG. 2A illustrates a reference media database generation process”, “The set of reference signatures 2041, hashing data”, based on “multimedia identifiers”, [0081], “using metadata…that identify the TV channel associated with this reference multimedia”, [0051], “cache based multimedia content search”, [0129], “database caching”); 
receiving a request for the data item ([0067], “A user requests identification of an unknown multimedia clip…as a query multimedia clip”);
determining a second hash value that is based on the identifier of the data item ([0067], “A user requests identification of an unknown multimedia clip…as a query multimedia clip”, “to generate query signatures, (second) hash data, and associated metadata, known collectively as a query fingerprint 224, for the unknown multimedia clip”, [0068], “The hash data associated with each query signature”, [0069], “includes a multimedia identifier for the similar reference multimedia clip”);
accessing the cache based on the second hash value to attempt to return the data item from the cache ([0070], “a set of reference signatures is accessed from the reference database 208 based on the multimedia identifier and any temporal and/or spatial information”, “This set of reference signatures is compared against the query signatures using a signature correlation procedure”, [0075], “a hash table entry 2058 stores a pointer to the data structure”),
Kulkarni does not explicitly teach but Hunter teaches obtaining second content rights data from a token associated with the request ([0394], “A certificate or token request is sent to the provider 2014 in order to determine, for example, whether the user has the requisite access right (of the content)”),
Kulkarni and Hunter are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a hash key based on the data item identifier (as disclosed by Kulkarni) and second content rights data from the request (as taught by Hunter). The motivation/suggestion would have been to improve technical integrity and security by determining whether the user has the requisite access right of the content (Hunter, [0394]).

Regarding Claim 18, the combined teaching of Kulkarni and Hunter teaches wherein the attempt to return the data item from the cache is successful, and- 33 -HBO.00136.US2/HBOXP 104USB wherein the operations further comprise, returning the data item in response to the request (Kulkarni, [0070], “signature correlation procedure 252 is repeated for all clips in the top clips list 244, to produce a list of matching reference videos”, Fig. 2E, block 254, “Found multimedia clips”).  

Regarding Claim 19, the combined teaching of Kulkarni and Hunter teaches wherein the attempt to return the data item from the cache is not successful, and wherein the operations further comprise returning an indication to the client that the data item is not available to the in response to the request (Kulkarni, [0127], “If a match is not found, or if certain criteria is not met, for example, confidence in the detected match is less than a predetermined threshold or the length of the match found no match as determined at third tier function unit 1218 and the results 1220 are returned to the client”).  

Regarding Claim 20, the combined teaching of Kulkarni and Hunter teaches wherein the determining the first hash value based on the first content rights data comprises determining the first hash value based on at least one of: territory data, brand data, channel data or agent data (Kulkarni, [0081], “using metadata…that identify the TV channel associated with this reference multimedia”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186.  The examiner can normally be reached on Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHENG-FENG HUANG/Examiner, Art Unit 2497